        Case 2:18-cv-04508-GEKP Document 38 Filed 08/21/20 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                     F'OR THE EASTERN DISTRICT OF PENNSYLVAI\IA

DELAWARE RIVERKEEPER
NETWORK et al.,                                             CIVIL ACTION
                        Plointifft

               v.

PENNSY\TLANIA DEPARTMENT OF
TRANSPORTATION et al.,                                      No. 18-4508
                        Defendants

                                     ,       B.D.B.
                              q   A4-
         AND NOW ,tnis'w- ,./9lalof       eugu st,2020,upon consideration of Defendants' Motions

for Summary Judgment (Doc. Nos. 12, l5); Plaintiffs' Opposition and Cross-Motion for Summary

Judgment (Doc.      No. 17); Defendants'responses thereto (Doc. Nos. 24,25);an Oral Argument

held on November       l,   2019; the parties' supplemental briefing (Doc. Nos. 32-34); and the

administrative record; it is ORDERED, as outlined in the accompanying Memorandum, that:

         L     Plaintiffs' Cross-Motion for Summary Judgment (Doc. No. 17) is DENIED.

         2.    Defendants' Motions for Summary Judgment (Doc. Nos. 12, l5) are GRANTED

and   Plaintiffs' claims are DISMISSED WITH PREJUDICE.

         3.   The Clerk of Court shall mark this case CLOSED for all pulposes, including

statistics.




                                                                ATES DISTRICT JUDGE
